Exhibit 10.2

 

 

NOTE PURCHASE AGREEMENT+

Dated as of January 15, 2016

 

by and among:

 

ENOVA LENDING SERVICES, LLC,

as the Master Servicer,

 

EFR 2016-1, LLC,

as the Issuer,

 

and

 

JEFFERIES FUNDING LLC,

as the Administrative Agent, as an Initial Term Note Noteholder and as a
Variable Funding Note Noteholder

 

***,

as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder


***,

as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

 

and

 

the other Variable Funding Note Noteholders from time to time party hereto

 

 

 

 

+Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

Section 1.01

 

Definitions

 

1

 

 

 

 

 

 

 

ARTICLE II PURCHASE AND SALE; PURCHASE COMMITMENT

 

1

 

 

Section 2.01

 

Purchase and Sale of the Variable Funding Note

 

1

 

 

Section 2.02

 

Variable Funding Note Purchase Price

 

1

 

 

Section 2.03

 

Increases in the Variable Funding Note Stated Principal Amount

 

1

 

 

Section 2.04

 

Requested Advances

 

2

 

 

Section 2.05

 

Payment of Variable Funding Note Payment Amount

 

3

 

 

Section 2.06

 

Increased Costs Amounts

 

3

 

 

Section 2.07

 

Taxes

 

3

 

 

Section 2.08

 

Unused Fee

 

5

 

 

Section 2.09

 

Term Note Conversion.

 

6

 

 

Section 2.10

 

Purchase and Sale of the Initial Term Note

 

6

 

 

Section 2.11

 

Defaulting Variable Funding Note Noteholders

 

7

 

 

 

 

 

 

 

ARTICLE III CLOSING

 

8

 

 

Section 3.01

 

Closing

 

8

 

 

Section 3.02

 

Transactions to be Effected at the Closing

 

8

 

 

Section 3.03

 

Conditions Precedent

 

8

 

 

Section 3.04

 

Conditions Subsequent

 

11

 

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF
   THE ISSUER

 

11

 

 

Section 4.01

 

Organization

 

12

 

 

Section 4.02

 

Authority

 

12

 

 

Section 4.03

 

The Notes

 

12

 

 

Section 4.04

 

Litigation

 

13

 

 

Section 4.05

 

Access to Information

 

13

 

 

Section 4.06

 

Taxes, Etc.

 

13

 

 

Section 4.07

 

Disclosure

 

13

 

 

Section 4.08

 

Investment Company Act, Etc.

 

14

 

 

Section 4.09

 

Commodity Pool

 

14

 

 

 

 

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
   MASTER SERVICER

 

14

 

 

Section 5.01

 

Organization

 

14

 

 

Section 5.02

 

Authority

 

14

 

 

Section 5.03

 

Litigation

 

15

 

 

Section 5.04

 

Access to Information

 

15

 

 

Section 5.05

 

Taxes, Etc.

 

16

 

 

Section 5.06

 

Disclosure

 

16

 

 

 

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EACH
   NOTEHOLDER

 

16

 

 

Section 6.01

 

Organization

 

16

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

 

 

Section 6.02

 

Authority

 

16

 

 

Section 6.03

 

Securities Act

 

17

 

 

Section 6.04

 

No Reliance

 

17

 

 

Section 6.05

 

IAI or QIB

 

17

 

 

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

17

 

 

Section 7.01

 

Indemnification by the Issuer and the Master Servicer

 

17

 

 

Section 7.02

 

Costs and Expenses

 

18

 

 

 

 

 

 

 

ARTICLE VIII MISCELLANEOUS

 

19

 

 

Section 8.01

 

Notices, Etc.

 

19

 

 

Section 8.02

 

No Waiver; Remedies

 

19

 

 

Section 8.03

 

Binding Effect; Assignability

 

19

 

 

Section 8.04

 

[RESERVED].

 

20

 

 

Section 8.05

 

Governing Law.

 

20

 

 

Section 8.06

 

No Proceedings

 

21

 

 

Section 8.07

 

Execution in Counterparts

 

21

 

 

Section 8.08

 

No Recourse

 

21

 

 

Section 8.09

 

[RESERVED].

 

22

 

 

Section 8.10

 

Administrative Agent’s Reliance

 

22

 

 

Section 8.11

 

Joinder of Variable Funding Note Noteholders

 

23

 

 

EXHIBITS

EXHIBIT A

FORM OF FUNDING REQUEST

EXHIBIT B

FORM OF JOINDER AGREEMENT

 

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT, dated as of January 15, 2016 (this “Agreement”), by and
among Enova Lending Services, LLC, as master servicer (the “Master Servicer”),
EFR 2016-1, LLC, as issuer (the “Issuer”), Jefferies Funding LLC (“Jefferies”),
as administrative agent (in such capacity, the “Administrative Agent”), as an
Initial Term Note Noteholder and as a Variable Funding Note Noteholder, ***, as
an Initial Term Note Noteholder and as a Variable Funding Note Noteholder, ***,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder
(such Initial Term Note Noteholders and Variable Funding Note Noteholders,
collectively, the “Initial Noteholders”), and any other party that becomes a
Variable Funding Note Noteholder and party hereto after the date hereof.

In consideration of the representations, warranties and agreements herein
contained, the parties hereto hereby agree as follows:

Article I
DEFINITIONS

Section 1.01Definitions

.  Whenever used in this Agreement and unless the context requires a different
meaning, capitalized terms used herein and not otherwise expressly defined
herein shall have the meanings assigned to such terms in Part I of Appendix A to
the Indenture, dated as of the date hereof, between the Issuer and Bankers
Trust, as the indenture trustee (the “Indenture Trustee”) and the securities
intermediary (the “Securities Intermediary”), which is incorporated by reference
herein and made a part hereof.  The rules of construction set forth in Part II
of such Appendix A shall be applicable to this Agreement.

Article II
PURCHASE AND SALE; PURCHASE COMMITMENT

Section 2.01Purchase and Sale of the Variable Funding Note

.  On the terms, and in reliance on the covenants, representations, warranties
and agreements herein set forth, the Issuer agrees to sell, transfer and deliver
to each of the initial Variable Funding Note Noteholders, and each of the
initial Variable Funding Note Noteholders agree to purchase from the Issuer, at
the Closing, a Variable Funding Note to be issued on the Closing Date (the
“Variable Funding Notes”), each with an Outstanding Principal Amount initially
of $0, but up to an aggregate amount for all such Variable Funding Notes not to
exceed the Variable Funding Note Maximum Principal Amount.

Section 2.02Variable Funding Note Purchase Price

.  Each Variable Funding Note is to be purchased at an initial purchase price
(the “Variable Funding Note Purchase Price”) equal to $0, representing 100% of
the aggregate initial Outstanding Principal Amount.

Section 2.03Increases in the Variable Funding Note Stated Principal Amount

.  Subject to the terms and conditions of Section 4.11 of the Indenture, each
Variable Funding Note Noteholder shall from the Closing Date to the Funding
Period Termination Date fund its share of each Requested Advance sought by the
Issuer in accordance with the procedures described in Section 2.04; provided,
however, that at no time shall the Variable Funding Note Stated Principal Amount
for the Outstanding Variable Funding Notes exceed such Variable Funding Note
Noteholders’ aggregate Funding Commitments.

1

 

--------------------------------------------------------------------------------

 

Section 2.04Requested Advances 

.  

(a)During the Revolving Period and subject to the terms and conditions hereof
and in the Indenture, the Issuer may request, from time to time, but no more
than *** per calendar week (unless otherwise agreed to by the Administrative
Agent and the Variable Funding Note Noteholders and subject to an Additional
Advance Fee for each additional Requested Advance beyond the first two, such fee
to be allocated between the Variable Funding Note Noteholders in accordance with
their respective Ratable Portions), that the Variable Funding Note Noteholders
advance to the Issuer an amount in the aggregate (a “Requested Advance”) that is
a multiple of $100,000 and that is not less than $1,000,000.  After giving
effect to the Requested Advance, (i) the aggregate Outstanding Principal Amount
of the Notes shall not exceed the Maximum Principal Amount, (ii) the Outstanding
Principal Amount of the Variable Funding Notes shall not exceed the Variable
Funding Note Borrowing Base and (iii) the Outstanding Principal Amount of the
Variable Funding Notes shall not exceed the Maximum Advance Amount.  

(b)Whenever the Issuer requests that the Variable Funding Note Noteholders make
a Requested Advance, the Issuer shall deliver, or shall cause to be delivered on
its behalf, to the Administrative Agent, as the designated representative of all
Variable Funding Note Noteholders, an executed Funding Request, substantially in
the form of Exhibit A hereto, no later than 12:00 p.m., New York City time, two
Business Days prior to the proposed Advance Date, and shall satisfy the terms
and conditions set forth herein, in the Funding Request and in the
Indenture.  Notwithstanding anything to the contrary contained herein, if any
Requested Advance is not made by reason of an Advance Condition, or a condition
in the Funding Request or the Indenture not being satisfied on the date
specified by the Issuer in its Funding Request, the Issuer shall indemnify each
Variable Funding Note Noteholder against any loss, cost or expense incurred by
such Variable Funding Note Noteholder as a result of such occurrence, including
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Variable Funding Note Noteholder to
fund such anticipated Advance, but excluding any loss attributable to lost
profits or consequential damages.

(c)[Reserved.]

(d)Each Variable Funding Note Noteholder shall fund the percentage of the
Requested Advance (its “Ratable Portion”) determined by dividing (i) the amount
of such Variable Funding Note Noteholder’s Funding Commitment by (ii) the
aggregate Funding Commitments of all Variable Funding Note Noteholders. Subject
to satisfaction of the Advance Conditions, each Variable Funding Note Noteholder
shall deliver immediately available funds in an amount (an “Advance”) equal to
its Ratable Portion of the Requested Advance to an account specified by the
Issuer no later than 3:00 p.m., New York City time, on the applicable Advance
Date.

(e)The Revolving Period shall expire on the Funding Period Termination Date and
no new Advances shall be funded after such date.

(f)No portion of any Advance shall be funded with “plan assets” of any Benefit
Plan.

2

--------------------------------------------------------------------------------

 

(g)During the Revolving Period, the Eligible Receivables purchased by the Issuer
with the proceeds of an Advance made pursuant to this Section 2.04 shall be
allocated to the Variable Funding Note Investment Pool for the related
Collection Period.  In connection with the issuance of Term Notes on the
Conversion Date for such Collection Period, as contemplated by Section 2.09 of
this Agreement and Sections 4.11 and 4.12 of the Indenture, such Eligible
Receivables shall be allocated to a Term Note A Investment Pool or a Term Note B
Investment Pool and shall cease to be allocated to the Variable Funding Note
Investment Pool.    

Section 2.05Payment of Variable Funding Note Payment Amount

.  On each Payment Date each Variable Funding Note Noteholder shall receive,
pursuant to Section 5.04 of the Indenture, an amount equal to Ownership Share of
the Variable Funding Note Payment Amount.

Section 2.06Increased Costs Amounts

.  If due to the introduction of or any change in or in the Interpretation of
any law or regulation or the imposition of any guideline or request from any
central bank or other Governmental Authority, in each case after the date
hereof, there shall be an increase in the cost to any Variable Funding Note
Noteholder of making, funding or maintaining any investment in a Variable
Funding Note or any interest therein, as the case may be (other than by reason
of any Interpretation of or change in laws or regulations relating to Excluded
Taxes), such Variable Funding Note Noteholder shall promptly submit to the
Issuer and the Master Servicer, a certificate prepared in good faith setting
forth in reasonable detail, the calculation of such increased costs incurred by
such Variable Funding Note Noteholder.  In determining such amount, such
Variable Funding Note Noteholder may use any reasonable averaging and
attribution methods, consistent with the averaging and attribution methods
generally used by such Variable Funding Note Noteholder in determining amounts
of this type.  The amount of increased costs set forth in such certificate
(which certificate shall, in the absence of manifest error, be prima facie
evidence as to such amount) shall be included in the Increased Costs Amount to
be paid on the Payment Date with respect to (a) the first full Interest Period
immediately succeeding the date on which the certificate specifying the amount
owing was delivered and (b) to the extent remaining outstanding, each Interest
Period thereafter until paid in full.  Failure on the part of any Variable
Funding Note Noteholder to demand compensation for any amount pursuant to this
Section 2.06 for any period shall not constitute a waiver of such Variable
Funding Note Noteholder’s right to demand compensation for such period; provided
that the Issuer shall not be required to compensate a Variable Funding Note
Noteholder pursuant hereto for any reductions in return on capital or assets
incurred during any fiscal quarter ended more than one hundred eighty (180) days
prior to the date that such Variable Funding Note Noteholder makes its request
for additional amounts pursuant to this Section 2.06.

Section 2.07Taxes

.

(a)Any and all payments and deposits required to be made hereunder or under the
Indenture, any Note or any other Transaction Document by or on behalf of the
Issuer or the Indenture Trustee to or for the benefit of any Noteholder (each, a
“Recipient”) shall be made free and clear of and without deduction for any
Taxes, unless required by applicable law.  In the case of any Recipient, (a)
Taxes imposed on, or measured by net income (however denominated) of each
Noteholder, franchise taxes, or branch profit Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are

3

--------------------------------------------------------------------------------

 

Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Note or any other
Transaction Document), (b) U.S. federal withholding Taxes imposed on amounts
payable to or for the account of a Noteholder with respect to an applicable
interest in a Note or any other Transaction Document pursuant to a law in effect
on the date on which such Noteholder acquires such interest in the Note or other
Transaction Document, except to the extent that, pursuant to this Section 2.07,
amounts with respect to such Taxes were payable to such Noteholder’s assignor
immediately before such Noteholder became a party hereto, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.07(f), and (d) any U.S.
federal withholding Taxes imposed under FATCA, shall be referred to herein as
“Excluded Taxes.”  If the Issuer, the Indenture Trustee or an applicable
withholding agent shall be required by law (as determined in the good faith
discretion of such Person) to deduct any Taxes from or in respect of any sum
required to be paid or deposited hereunder, under the Indenture or under any
other Transaction Document to or for the benefit of any Noteholder, then,
(i) the Issuer, the Indenture Trustee or any other applicable withholding agent
(as appropriate) shall make such deductions, (ii) the Issuer, the Indenture
Trustee, the Paying Agent or any other applicable withholding agent (as
appropriate) shall timely pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, and (iii) unless
such Tax is an Excluded Tax, the sum payable by the Issuer or the Indenture
Trustee (as applicable) shall be increased with funds provided by the Issuer as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.07) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made. 

(b)The Issuer shall promptly reimburse and indemnify each Recipient for the full
amount of Taxes (other than Excluded Taxes) and Other Taxes (including any Taxes
(other than Excluded Taxes) or Other Taxes imposed on amounts payable under this
Section 2.07) paid by the Recipient and any reasonable expenses, penalties and
interest arising therefrom or with respect thereto.  Each Noteholder agrees to
promptly notify the Issuer and the Master Servicer, of any payment of such Taxes
(other than Excluded Taxes) or Other Taxes made by it and, if practicable, any
request, demand or notice received in respect thereof prior to such payment.  A
certificate as to the amount of such payment or liability pursuant to this
Section 2.07(b) submitted to the Issuer by such Recipient setting forth in
reasonable detail the basis for and the calculation thereof shall be conclusive
absent manifest error.

(c)The Issuer shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d)Within thirty (30) days after the date of any payment of Taxes, Excluded
Taxes or Other Taxes, the Issuer will furnish to the applicable Recipient the
original or a certified receipt evidencing payment thereof.

(e)Any amounts payable to any Noteholder pursuant to this Section 2.07 shall be
included in the Increased Costs Amount for amounts payable pursuant to
Section 2.07(b), the

4

--------------------------------------------------------------------------------

 

first full Interest Period immediately succeeding the date on which the
certificate specifying the amount owing was delivered and to the extent
remaining outstanding, each Interest Period thereafter until paid in full. 

(f)Any Noteholder shall deliver to the Issuer on or prior to the date on which
such Noteholder becomes a Noteholder under this Agreement (and from time to time
thereafter upon the reasonable request of the Issuer), executed copies of IRS
Form W-9 if such Noteholder is a U.S. Person (as defined in Section 7701(a)(30)
of the Code) or, if such Noteholder is not a U.S. Person (as defined in Section
7701(a)(30) of the Code), the applicable IRS Form W-8 or other applicable tax
compliance certificate.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.07 (including by the payment of additional amounts
pursuant to this Section 2.07), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.07 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.07(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.07(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.07(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Without prejudice to the survival of any other agreement of the Issuer
hereunder, the agreements and obligations of the parties contained in this
Section 2.07 shall survive the termination of this Agreement.

Section 2.08Unused Fee

.  On each Payment Date from the Initial Payment Date until the Funding Period
Termination Date, the Issuer shall pay to the Variable Funding Note Noteholders
a fee (the “Unused Fee”) equal to the product of: (a) the excess of (i) the
lesser of (A) an amount equal to the Maximum Principal Amount, minus the sum of
(x) the aggregate Outstanding Principal Amount of all Outstanding Term Notes and
(y) the daily average of the Variable Funding Note Stated Principal Amount
during the applicable Collection Period, and (B) $20,000,000, over (ii) the
daily average of the Variable Funding Note Stated Principal Amount during the
applicable Collection Period; (b) a per annum rate of ***%; and (c) a fraction,
the numerator of which is the actual number of days (based on a 30-day calendar
month) in the related Collection Period and the denominator of which is 360,
payable in arrears on each Payment Date.    

5

--------------------------------------------------------------------------------

 

Section 2.09Term Note Conversion. 

(a)The Advances made during each Collection Period shall be repaid in kind on
the related Conversion Date pursuant to this Section 2.09 and Sections 4.11 and
4.12 of the Indenture, as provided herein and therein, enabling additional
Advances to be made following such Conversion Date during the Revolving
Period.  

(b)On each Conversion Date, the Issuer shall execute and deliver an
authenticated Term Note A and an authenticated Term Note B, in accordance with
Section 4.12 of the Indenture in the respective Initial Principal Amounts
determined as provided in Section 4.11(g) of the Indenture.  Each such Term Note
shall be delivered in the form of a Global Note attached as Exhibit B to the
Indenture.  Each Variable Funding Note Noteholder shall be an initial Note Owner
of each such Term Note, and each Variable Funding Note Noteholder’s beneficial
ownership share (its “Ownership Share”) of each such Term Note shall be equal to
a fraction (1) the numerator of which is the Outstanding Principal Amount of its
Variable Funding Note and (2) the denominator of which is the Outstanding
Principal Amount of all Variable Funding Notes, in each case as of the end of
the related Collection Period.  

(c)Upon the issuance of the Term Notes pursuant to Section 4.12 of the
Indenture, the Outstanding Principal Amount of each Variable Funding Note shall
be reduced by its Ownership Share of the aggregate Initial Principal Amount of
the Term Notes delivered pursuant to Section 2.09(a).

(d)With respect to each Term Note other than the Initial Term Note, prior to
each Conversion Date the Administrative Agent shall obtain a CUSIP number for
the Term Note to be issued and shall promptly provide such number to the
Indenture Trustee and the Issuer.

(e)On each Conversion Date, the Receivables allocated to the Variable Funding
Note Investment Pool shall be reallocated as follows: (i) all such Receivables
constituting Term Note A Collateral shall be allocated to a Term Note A
Investment Pool to be associated with the Term Note A that is issued on such
Conversion Date; and (ii) all such Receivables constituting Term Note B
Collateral shall be allocated to a Term Note B Investment Pool to be associated
with the Term Note B that is issued on such Conversion Date.

Section 2.10Purchase and Sale of the Initial Term Note.  

(a)On the terms, and in reliance on the covenants, representations, warranties
and agreements herein set forth, the Issuer agrees to sell, transfer and deliver
to the Indenture Trustee, and the Initial Term Note Noteholders agree to
purchase from the Issuer, at the Closing, the Initial Term Note in the Initial
Principal Amount of $107,361,000.

(b)The Initial Principal Amount of the Initial Term Note will not exceed the
product of (x) the Outstanding Receivable Principal Balance of the Initial Term
Note Investment Pool and (y) the Initial Term Note Advance Rate.

(c)The purchase price that each Initial Term Note Noteholder shall pay for its
beneficial interest in the Initial Term Note (its “Initial Term Note Purchase
Price”) shall be the amount set forth beneath the signature of such Initial Term
Note Noteholder on this Agreement.

6

--------------------------------------------------------------------------------

 

Each Initial Term Note Noteholder shall wire its allocable share of the Initial
Term Note Purchase Price on the Closing Date to the Indenture Trustee per the
following wiring instructions: 

Bankers Trust

Des Moines, IA

ABA#: 073000642

Acct#: 801119

Reference: FBO Enova Intl

 

The Indenture Trustee will confirm receipt of the entire Initial Term Note
Purchase Price prior to Closing and as a condition precedent to any proceeds
being released to an Enova Entity.

 

(d)With respect to the Initial Term Note, prior to the Closing Date, the
Administrative Agent shall obtain a CUSIP number for the Initial Term Note and
shall promptly provide such number to the Indenture Trustee and the Issuer.

(e)The Initial Term Note Investment Pool shall be composed of the Eligible
Receivables described on a schedule delivered to the Administrative Agent no
later than the Business Day preceding the Closing Date.    

Section 2.11Defaulting Variable Funding Note Noteholders

.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Variable Funding Note Noteholder becomes a Defaulting Variable Funding Note
Noteholder, then, until such time as such Variable Funding Note Noteholder is no
longer a Defaulting Variable Funding Note Noteholder, to the extent permitted by
applicable law, the following provisions shall apply:

(i)such Defaulting Variable Funding Note Noteholder shall not be entitled to
receive any Unused Fee or Additional Advance Fee accrued in any period during
which such Noteholder is a Defaulting Variable Funding Note Noteholder;

(ii)for purposes of determining the Majority Holders, the Funding Commitment of
such Defaulting Variable Funding Note Noteholder shall be disregarded (and
subtracted from the Outstanding Principal Amount of all Outstanding Notes) until
such time as the relevant Variable Funding Note Noteholder no longer constitutes
a Defaulting Variable Funding Note Noteholder; and

(iii)such Defaulting Variable Funding Note Noteholder shall have no right to
approve or disapprove any amendment, waiver or consent under this Agreement (and
any amendment, waiver or consent which by its terms requires the consent of all
Noteholders or each affected Noteholder may be effected with the consent of the
applicable Variable Funding Note Noteholders other than

7

--------------------------------------------------------------------------------

 

Defaulting Variable Funding Note Noteholders), except that (x) the Funding
Commitment of any Defaulting Variable Funding Note Noteholder may not be
increased or extended without the consent of such Variable Funding Note
Noteholder and (y) any waiver, amendment or modification requiring the consent
of all Noteholders or each affected Noteholder that by its terms affects any
Defaulting Variable Funding Note Noteholder more adversely than other affected
Noteholders shall require the consent of such Defaulting Variable Funding Note
Noteholder. 

(b)If such Defaulting Variable Funding Note Noteholder purchases at par its pro
rata portion of the outstanding Advances of the other Variable Funding Note
Noteholders (plus any related losses, costs or expenses subject to
indemnification contemplated by Section 2.04(b) and incurred by the selling
Variable Funding Note Noteholders), then such Variable Funding Note Noteholder
will cease to be a Defaulting Variable Funding Note Noteholder; provided, that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Issuer while such Variable Funding Note
Noteholder was a Defaulting Variable Funding Note Noteholder; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Variable Funding Note Noteholder to
Variable Funding Note Noteholder will constitute a waiver or release of any
claim of any party hereunder arising from such Variable Funding Note Noteholder
having been a Defaulting Variable Funding Note Noteholder.

Article III
CLOSING

Section 3.01Closing

.  The closing of the purchase and sale of the Initial Term Note and the
Variable Funding Notes shall take place at the offices of Orrick, Herrington &
Sutcliffe, 1152 15th Street, NW, Washington, DC 20005, on the Closing Date (the
“Closing”).

Section 3.02Transactions to be Effected at the Closing

.  At the Closing, (a) each Initial Term Note Noteholder will deliver to the
Issuer, by wire transfer of immediately available funds, to a bank account that
has been designated by the Issuer at least two (2) Business Days prior to the
Closing Date, an amount equal to its respective Initial Term Note Purchase
Price, (b) each initial Variable Funding Note Noteholder will deliver to the
Issuer, by wire transfer of immediately available funds to a bank account
designated by the Issuer at least two (2) Business Days prior to the Closing
Date, an amount equal to its respective Variable Funding Note Purchase Price and
(c) the Issuer shall (i) deliver to the Indenture Trustee, the Initial Term Note
and (ii) to each initial Variable Funding Note Noteholder, its respective
Variable Funding Note, as purchased hereunder.

Section 3.03Conditions Precedent

. The effectiveness of this Agreement is subject to the satisfaction at the time
of the Closing of each of the following conditions precedent:

(a)Good Standing.  Prior to the Closing Date, the Initial Noteholders shall have
received good standing certificates for the Issuer, the Transferor and the
Seller issued as of a recent date acceptable to the Initial Noteholders by the
Secretary of State of the jurisdiction of such Person’s incorporation or
organization.

8

--------------------------------------------------------------------------------

 

(b)Execution and Delivery.  The Issuer, the Indenture Trustee, the Seller, the
Transferor, the Backup Servicer and the other parties to the Transaction
Documents shall have executed and delivered the Transaction Documents to which
they are parties in the same form and substance as previously presented to and
approved by the Initial Noteholders. 

(c)Performance by the Seller, the Transferor and the Issuer.  The Initial
Noteholders shall have received on the Closing Date from each of the Seller, the
Transferor and the Issuer, a certificate, dated the Closing Date and signed by
executive officers of the Seller, the Transferor and the Issuer, to the effect
that (i) each of the representations and warranties of the Seller, the
Transferor and the Issuer contained in Article IV and Article V of this
Agreement, Article XI of the Indenture and the other Transaction Documents are
true and correct as of the Closing Date, (ii) each of the Seller, the Transferor
and the Issuer has complied with all the agreements and satisfied all the
conditions on their part to be performed or satisfied in this Agreement, the
Indenture and the other Transaction Documents, as applicable, on or prior to the
Closing Date, and (iii) there has not occurred any change or any development
that is likely to result in a change in the condition, financial or otherwise,
or in the earnings, business, operations or prospects of any of the Seller, the
Transferor or the Issuer that has had or could reasonably be expected to have a
Material Adverse Effect.

(d)Opinions of Counsel.  The Initial Noteholders shall have received favorable
opinions (addressed to the Initial Noteholders) from counsel to the Seller, the
Transferor, the Issuer and the Indenture Trustee, as applicable, dated as of the
Closing Date and reasonably satisfactory in form and substance to each Initial
Noteholder and their counsel, as to such matters as each Initial Noteholder and
their counsel may reasonably request.  Such legal opinions, shall include
opinions: (i) from Kirkland & Ellis LLP as to (A) the security interest in the
Receivables, (B) corporate and enforceability matters; (C) true sale and
non-consolidation of the Transferor with the Seller, the Originators or the
Master Servicer; (D) certain tax matters and (E) the Issuer not being a “covered
fund” under the Volcker Rule (17 C.F.R. 75.10(b)) (the “Volcker Rule”), (ii)
from Nyemaster Goode, P.C. as to certain matters pertaining to the Indenture
Trustee, and (iii) Richards, Layton & Finger, P.A. as to certain matters
pertaining to (A) limited liability companies and (B) the Issuer’s and
Transferor’s authority to file a petition in bankruptcy.

(e)Additional Information.  Prior to the Closing Date, the Issuer, the
Transferor and the Seller shall have furnished to the Initial Noteholders such
further information, certificates and documents as the Initial Noteholders may
reasonably request.

(f)Corporate Documents.  Prior to the Closing Date, the Initial Noteholders
shall have received certified copies of resolutions of the Board of Directors of
the Seller, the Transferor and the Issuer authorizing or ratifying the
execution, delivery and performance, respectively, of the Transaction Documents
to which it is a party, together with a certified copy of its articles or
certificate of incorporation or certificate of formation, as applicable, and a
copy of its limited liability company agreement or by-laws, as applicable.

(g)Approvals.  Prior to the Closing Date, the Initial Noteholders shall have
received certified copies of all documents evidencing any necessary corporate
action, consents, licenses and governmental approvals with respect to the
Transaction Documents.

9

--------------------------------------------------------------------------------

 

(h)Incumbency.  Prior to the Closing Date, the Initial Noteholders shall have
received a certificate of the secretary or an assistant secretary of each of the
Transferor, the Seller and the Issuer certifying the names of its officer or
officers authorized to sign the Transaction Documents to which it is a party. 

(i)Search Reports.  Prior to the Closing Date, the Initial Noteholders shall
have received a written search report by a search service acceptable to the
Initial Noteholders listing all effective financing statements that name the
Seller, the Transferor or the Issuer as a debtor or assignor and that are filed
in the jurisdictions in which filings were or are to be made pursuant to
Section 4.1(i) above and in such other jurisdictions that the Initial
Noteholders shall reasonably request, together with copies of such financing
statements (none of which shall cover any of the Receivables or the Issuer
Estate unless otherwise released as described in Section 4.1(i)(iv)).

(j)Actions or Proceedings.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
Governmental Authority that would, as of the Closing Date, prevent the issuance
or sale of the Notes; and no injunction or order of any Federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Notes.

(k)Pending Actions or Proceedings.  No material claim or litigation by any
Governmental Authority shall be pending, as of the Closing Date, which would be
reasonably expected to result in a Material Adverse Effect to the Initial
Noteholders, except as disclosed prior to the Closing Date and acceptable to the
Initial Noteholders.

(l)Review of Financial Information.  The Initial Noteholders shall have received
from the Seller, the Transferor and the Issuer such financial and other
information as is reasonably requested by the Initial Noteholders.

(m)Review of Policies and Procedures. The Initial Noteholders shall have
received from the Seller, the Transferor and the Issuer such credit policies,
collection policies and operating and reporting policies and procedures as are
reasonably requested by the Initial Noteholders.

(n)Approvals and Consents.  All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the
Transaction Documents and the other documents related thereto shall have been
obtained or made.

(o)No Defaults.  No Event of Default has occurred and is continuing.

(p)Representations and Warranties.  The representations and warranties of the
Issuer, the Transferor and the Seller set forth in this Agreement and the other
Transaction Documents are true and correct as of the Closing Date.

(q)No Material Adverse Change.  As of the Closing Date none of the following
shall have occurred (i) a general moratorium on commercial banking activities in
New York shall have been declared by the relevant authorities, or (ii) there
shall have occurred any outbreak or escalation of hostilities involving the
United States, the declaration by the United

10

--------------------------------------------------------------------------------

 

States of a national emergency or any calamity or crisis (economic, financial or
otherwise) that, in the Initial Noteholders’ reasonable judgement, materially
and adversely affects financial markets, or (iii) there shall have occurred any
change in financial markets that, in the Initial Noteholders’ reasonable
judgment, is material and adverse, or (iv) any material adverse change, or any
development involving a prospective material adverse change, in or affecting
particularly the business or properties of Enova or any of its Affiliates or (v)
any investigation shall have commenced against Enova or any of its Affiliates
that has resulted in a Regulatory Trigger Event.  

(r)Credit Committee.The Initial Noteholders shall have received final investment
or credit committee approval.

(s)Fees and Expenses.  All due diligence expenses, attorney's fees, search fees,
title fees, documentation and filing fees and other fees due to the Initial
Noteholders have been paid by the Issuer.

(t)Cash Management System.  The Initial Purchasers shall be satisfied with the
Seller's, the Transferor's, the Master Servicer's and the Issuer's cash
management systems and the Issuer shall have executed account control agreements
satisfactory to the Initial Noteholders.

Section 3.04Conditions Subsequent

.

(a)UCCs.  Within three (3) Business Days of the Closing Date, the Initial
Noteholders shall receive (i) acknowledgment copies of proper financing
statements, filed within three (3) Business Days of the Closing Date, naming the
Seller as debtor/seller, the Transferor as purchaser/secured party and the
Indenture Trustee as assignee with respect to Seller’s transfer to the
Transferor of an ownership interest in all Receivables and other assets to be
transferred to the Transferor pursuant to the Receivables Purchase Agreement,
(ii) acknowledgment copies of proper financing statements, filed within three
(3) Business Days the Closing Date, naming the Transferor as debtor/seller, the
Issuer as purchaser/secured party and the Indenture Trustee as assignee with
respect to Transferor’s transfer to Issuer of an ownership interest in all
Receivables and other assets to be transferred to the Issuer pursuant to the
Sale Agreement, (iii) acknowledgment copies of proper financing statements,
filed within three (3) Business Days of the Closing Date, naming Issuer as
debtor and the Indenture Trustee as the secured party with respect to the
Issuer’s grant of a security interest in the Issuer Estate to the Indenture
Trustee, and (iv) executed copies of proper UCC‑3 termination statements
necessary to release all liens and other Adverse Claims of any Person (other
than the Seller, the Transferor, the Issuer and the Indenture Trustee pursuant
to the Transaction Documents) in such Receivables and other assets

Article IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

The Issuer hereby represents, warrants and covenants to the Initial Noteholders
as of the date of this Agreement, and to each Variable Funding Note Noteholder
as of (and as a condition to any Advance occurring on) each Advance Date until
satisfaction and discharge of the Indenture pursuant to Section 6.01 thereof, in
each case with reference to the facts and circumstances then existing, as
follows.

11

--------------------------------------------------------------------------------

 

Section 4.01Organization 

.  The Issuer has been duly organized and is validly existing, in good standing
under the laws of Delaware, and is duly qualified to do business and is in good
standing under the laws of each jurisdiction which requires such qualification
wherein it owns or leases material properties or conducts material business, and
has full power and authority to own its properties and conduct its business as
currently conducted.  The Issuer shall at all times preserve and keep in full
force and effect its existence and all rights and franchises, licenses and
permits material to its business, except where the failure to preserve and
maintain such existence, rights, franchises, privileges, qualifications,
licenses and approvals would not have a Material Adverse Effect.

Section 4.02Authority

.  The Issuer has all the requisite power and authority in all material respects
to enter into and perform its obligations under the Transaction Documents to
which it is a party, to execute and deliver the Notes and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by the
Issuer of the Transaction Documents to which it is a party and the consummation
by the Issuer of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary limited liability company action on the
part of the Issuer.  Each of the Transaction Documents have been duly and
validly executed and delivered by the Issuer and constitutes a legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms, subject to bankruptcy, reorganization, insolvency, receivership,
conservatorship, moratorium and similar laws of general applicability relating
to or affecting creditors’ rights and to general principles of equity.  Neither
the execution nor the delivery by the Issuer of the Transaction Documents, nor
the issuance or delivery by the Issuer of the Notes, nor the consummation by the
Issuer of any of the transactions contemplated by the Transaction Documents, nor
the fulfillment by the Issuer of the terms of the Transaction Documents will
conflict with, or violate, result in a material breach of or constitute a
material default (with or without notice or lapse of time, or both) under
(a) any term or provision of the constituent documents of the Issuer or any
Governmental Rule applicable to the Issuer or (b) any term or provision of any
indenture or other agreement or instrument to which the Issuer is a party or by
which it or any material portion of its properties are bound, nor will it result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property of the Issuer pursuant to the terms of any indenture or other such
agreement or instrument to which the Issuer is bound.  No Governmental Action is
required by or with respect to the Issuer in connection with the execution and
delivery of the Transaction Documents by the Issuer or the consummation by the
Issuer of the transactions contemplated hereby or thereby.

Section 4.03The Notes

.

(a)Each Variable Funding Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and
delivered to each Variable Funding Note Noteholder in accordance with this
Agreement, will be duly and validly issued and outstanding, and will be entitled
to the benefits of, as applicable, of the Indenture.  No Event of Default,
Regulatory Trigger Event or any event which after any applicable grace period
will become an Event of Default or Regulatory Trigger Event, as applicable, is
or shall be subsisting in relation to any Variable Funding Note and no event has
occurred which would constitute an Event of Default or a Regulatory Trigger
Event or any event

12

--------------------------------------------------------------------------------

 

which after any applicable grace period would become an Event of Default or
Regulatory Trigger Event, as applicable. 

(b)The Initial Term Note as of the Closing Date, and each other Term Note, as of
each Conversion Date, has been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture and delivered to
the Indenture Trustee in accordance with this Agreement, will be duly and
validly issued and outstanding, and will be entitled to the benefits of the
Indenture.  No Event of Default, Regulatory Trigger Event or any event which
after any applicable grace period will become an Event of Default or Regulatory
Trigger Event, as applicable, is or shall be subsisting in relation to the Term
Notes and no event has occurred which would constitute an Event of Default or a
Regulatory Trigger Event or any event which after any applicable grace period
would become an Event of Default or Regulatory Trigger Event, as applicable.

Section 4.04Litigation

. There is no pending or threatened action, suit or proceeding by or against the
Issuer before any Governmental Authority or any arbitrator with respect to the
Issuer, any of the Transaction Documents, or any of the transactions
contemplated herein or therein, or with respect to the Issuer which, in the case
of any such action, suit or proceeding with respect to the Issuer if adversely
determined, would, in the reasonable judgment of the management of the Issuer
have a Material Adverse Effect on the ability of the Issuer to perform its
obligations under the Transaction Documents to which it is a party.

Section 4.05Access to Information

. From the Closing Date until the Maturity Date, the Issuer will, during regular
business hours, on at least five (5) Business Days’ notice to the Issuer, permit
the Variable Funding Note Noteholders, or their agents or representatives
collectively, at the expense of the Issuer (subject to the limits imposed in
Section 3.04(d) of the Servicing Agreement): (a) to examine all books, records
and documents (including computer tapes and disks) in the possession or under
the control of the Issuer relating to the Receivables, and (b) to visit the
offices and properties of the Issuer for the purpose of examining such materials
described in clause (a) above; provided, that prior to the occurrence of an
Event of Default, a Master Servicer Default or an Asset Servicer Default, no
more than four (4) visits to the offices and property of the Issuer and the
Master Servicer pursuant to this Section 4.05 or Section 5.04 for access to the
documentation regarding the Receivables shall be collectively made by or on
behalf of the Variable Funding Note Noteholders and their representatives,
collectively, in any twelve-month period; provided further that after or during
the continuance of an Event of Default, a Master Servicer Default or an Asset
Servicer Default, a Variable Funding Note Noteholder and its representatives may
make more than four (4) visits per twelve-month period as it determines in its
sole discretion.

Section 4.06Taxes, Etc.

  Any taxes, fees and other charges of Governmental Authorities imposed upon the
Issuer in connection with the execution, delivery and performance by the Issuer
of the Transaction Documents or otherwise, have been paid or will be paid by the
Issuer at or prior to the Closing Date, to the extent then due.

Section 4.07Disclosure

.  All written information heretofore furnished by the Issuer or any of its
representatives, to the Variable Funding Note Noteholders, or any of their
representatives, for purposes of or in connection with any Transaction Document,
including

13

--------------------------------------------------------------------------------

 

information relating to the Receivables, was true and correct in all material
respects (i) on the date such information was furnished by the Issuer or (ii) if
such information specifically relates to an earlier date, on such earlier date.

Section 4.08Investment Company Act, Etc.

The Issuer (i) is not a “covered fund” for purposes of Section 13 of the Bank
Holding Act of 1956 (commonly referred to as the “Volcker Rule”), and (b) the
Issuer is not required to register as an “investment company” under the
Investment Company Act. In reaching this conclusion, the Issuer relied on the
exemption from the definition of “investment company” contained in Rule 3a-7
under the Investment Company Act, although other exclusions or exemptions may
apply.

Section 4.09Commodity Pool

. The Issuer is not an investment trust, syndicate or similar form of enterprise
operated for the purpose of trading in commodity interests for purposes of the
Commodity Pool definition in the Commodity Exchange Act.

In addition to the foregoing, the representations and warranties of Issuer set
forth in any Transaction Document are hereby incorporated herein by reference
for the benefit of the Initial Noteholders and the Variable Funding Note
Noteholders.

Article V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MASTER SERVICER

The Master Servicer hereby represents, warrants and covenants with respect to
itself and each Enova Party (other than the Issuer) to the Initial Noteholders
and hereby reaffirms its representations, warrants and covenants with respect to
itself and each Enova Party (other than the Issuer) set forth in all of the
other Transaction Documents as of the date of this Agreement, and to the
Variable Funding Note Noteholders as of (and as a condition to any Advance
occurring on) each Advance Date until satisfaction and discharge of the
Indenture pursuant to Section 6.01 thereof, in each case with reference to the
facts and circumstances then existing, as follows.

Section 5.01Organization.

  Each Enova Party (other than the Issuer) has been duly organized and is
validly existing, in good standing under the laws of the jurisdiction of
organization, and is duly qualified to do business and is in good standing under
the laws of each jurisdiction which requires such qualification wherein it owns
or leases material properties or conducts material business, and has full power
and authority to own its properties and conduct its business as currently
conducted.  Each Enova Party (other than the Issuer) shall at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business.

Section 5.02Authority

.  Each Enova Party (other than the Issuer) has all the requisite power and
authority in all material respects to enter into and perform its obligations
under the Transaction Documents to which it is a party, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
each Enova Party (other than the Issuer) of the Transaction Documents to which
it is a party and the consummation by each Enova Party (other than the Issuer)
of the transactions contemplated hereby and thereby have been duly and

14

--------------------------------------------------------------------------------

 

validly authorized by all necessary corporate action on the part of each Enova
Party (other than the Issuer).  Each of the Transaction Documents have been duly
and validly executed and delivered by each Enova Party (other than the Issuer)
and constitutes a legal, valid and binding obligation of each Enova Party (other
than the Issuer) enforceable against each Enova Party (other than the Issuer) in
accordance with its terms, subject to bankruptcy, reorganization, insolvency,
receivership, conservatorship, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.  Neither the execution nor the delivery by each Enova
Party (other than the Issuer) of the Transaction Documents, nor the consummation
by each Enova Party (other than the Issuer) of any of the transactions
contemplated by the Transaction Documents, nor the fulfillment by each Enova
Party (other than the Issuer) of the terms of the Transaction Documents will
conflict with, or violate, result in a material breach of or constitute a
material default (with or without notice or lapse of time, or both) under
(a) any term or provision of the constituent documents of an Enova Entity (other
than the Issuer) or any Governmental Rule applicable to such Enova Entity or
(b) any term or provision of any indenture or other agreement or instrument to
which an Enova Entity (other than the Issuer) is a party or by which it or any
material portion of its properties are bound, nor will it result in the creation
or imposition of any lien, charge or encumbrance upon any of the property of an
Enova Entity (other than the Issuer) pursuant to the terms of any indenture or
other such agreement or instrument to which such Enova Entity is bound.  No
Governmental Action is required by or with respect to any Enova Entity (other
than the Issuer) in connection with the execution and delivery of the
Transaction Documents by the Enova Entities or the consummation by the Enova
Entities of the transactions contemplated hereby or thereby.

Section 5.03Litigation

.  There is no pending or threatened action, suit or proceeding by or against
any Enova Entity (other than the Issuer) before any Governmental Authority or
any arbitrator with respect to any Enova Entity (other than the Issuer), any of
the Transaction Documents, or any of the transactions contemplated herein or
therein, or with respect to any Enova Entity (other than the Issuer) which, in
the case of any such action, suit or proceeding with respect to an Enova Entity
(other than the Issuer) if adversely determined, would, in the reasonable
judgment of the management of such Enova Entity have a material adverse effect
on the ability of such Enova Entity to perform its obligations under the
Transaction Documents to which it is a party.

Section 5.04Access to Information

.  From the Closing Date until the Maturity Date, the Master Servicer will,
during regular business hours, on at least five (5) Business Days’ notice to the
Master Servicer, permit the Variable Funding Note Noteholders, or their agents
or representatives collectively, at the expense of the Issuer (subject to the
limits imposed in Section 3.04(d) of the Servicing Agreement ): (a) to examine
all books, records and documents (including computer tapes and disks) in the
possession or under the control of the Master Servicer relating to the
Receivables, and (b) to visit the offices and properties of the Master Servicer
for the purpose of examining such materials described in clause (a) above;
provided, that prior to the occurrence of an Event of Default, a Master Servicer
Default or an Asset Servicer Default, no more than four (4) visits to the
offices and property of the Issuer and the Master Servicer pursuant to this
Section 5.04 or Section 4.05 for access to the documentation regarding the
Receivables shall be collectively made by or on behalf of the Variable Funding
Note Noteholders and their representatives, collectively, in any twelve-month
period; provided further, that after or during the continuance of an Event of
Default, a Master Servicer Default or

15

--------------------------------------------------------------------------------

 

an Asset Servicer Default, any Variable Funding Note Noteholder and its
representatives may make more than four (4) visits per twelve-month period as it
determines in its sole discretion.

Section 5.05Taxes, Etc.

  Any taxes, fees and other charges of Governmental Authorities imposed upon an
Enova Entity (other than the Issuer) in connection with the execution, delivery
and performance by such Enova Entity of the Transaction Documents or otherwise,
have been paid or will be paid by such Enova Entity at or prior to the Closing
Date, to the extent then due.

Section 5.06 Disclosure

.  All written information heretofore furnished by an Enova Entity (other than
the Issuer) or any of its representatives, to the Initial Noteholders, the
Variable Funding Note Noteholders, or any of their representatives, for purposes
of or in connection with any Transaction Document, including information
relating to the Receivables, was true and correct in all material respects
(i) on the date such information was furnished by such Enova Entity or (ii) if
such information specifically relates to an earlier date, on such earlier date.

 

In addition to the foregoing, the representations and warranties each Enova
Enity set forth in the Transaction Documents are hereby incorporated herein by
reference for the benefit of the Initial Noteholders and the Variable Funding
Note Noteholders.

Article VI
REPRESENTATIONS AND WARRANTIES OF EACH NOTEHOLDER

Each Initial Noteholder and each Variable Funding Note Noteholder severally
hereby represents and warrants (as to itself and no other Noteholder) to each of
the Issuer and the Master Servicer as of the Closing Date or the date on which
it becomes a Variable Funding Note Noteholder pursuant hereto, as follows:

Section 6.01Organization

.  Such Noteholder has been duly incorporated, formed or organized and is
validly existing in good standing under the laws of its jurisdiction of
incorporation, formation or organization.

Section 6.02Authority

.  Such Noteholder has all requisite power and authority to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by such Noteholder of this
Agreement and the consummation by such Noteholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
entity action on the part of such Noteholder.  This Agreement has been duly and
validly executed and delivered by such Noteholder, and constitutes a legal,
valid and binding obligation of such Noteholder, enforceable against such
Noteholder, in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.  Neither the
execution or delivery by such Noteholder of this Agreement, nor the consummation
by such Noteholder of any of the transactions contemplated hereby, nor the
fulfillment by such Noteholder of the terms hereof, will conflict with, or
violate, result in a material breach of or constitute a material default (with
or without notice or lapse of time, or both) under (i) any term or provision of
the constituent documents of such Noteholder or any Governmental Rule applicable
to such Noteholder, or (ii) any term or provision of any indenture or other
agreement or instrument to which such Noteholder is a party or by which such

16

--------------------------------------------------------------------------------

 

Noteholder or any material portion of its properties are bound.  No Governmental
Action is required by or with respect to such Noteholder in connection with the
execution and delivery of this Agreement by such Noteholder or the consummation
by such Noteholder of the transactions contemplated hereby.

Section 6.03Securities Act

.  The Initial Term Note and the Variable Funding Notes purchased pursuant to
this Agreement, and any Term Note exchanged pursuant to Section 2.09(a), is
acquired by the Person for investment only and not with a view to any public
distribution thereof, and such Person will not offer to sell or otherwise
dispose of its Note in violation of any of the registration requirements of the
Securities Act or any applicable state or other securities laws.  The Person
acknowledges that it has no right to require the Issuer to register under the
Securities Act or any other securities law its Note.

Section 6.04No Reliance

.  Such Noteholder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
its Note and is able to bear the economic risk of such investment.  Each
Noteholder has been afforded the opportunity to ask such questions as it deems
necessary to make an investment decision, and has received all information it
has requested in connection with making such investment decision.  Each
Noteholder has, independently and without reliance upon the Administrative Agent
or any other Noteholder, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
Receivables and the business, operations, property, financial and other
condition and creditworthiness of the Seller, the Transferor and the Issuer and
made its own decision to purchase its interest in a Note, and will,
independently and without reliance upon the Administrative Agent or any other
Noteholder, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Receivables, the Seller, the Transferor
and the Issuer.

Section 6.05IAI or QIB.  It is an accredited investor as defined in any of
paragraphs (1), (2), (3) and (7) of Rule 501(a) of Regulation D under the
Securities Act or an entity in which all of the equity owners come within such
paragraphs or a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act.  

Article VII
INDEMNIFICATION

Section 7.01Indemnification by the Issuer and the Master Servicer

.

(a)The Issuer shall indemnify and hold harmless each Initial Noteholder and each
Variable Funding Note Noteholder, their respective Affiliates and their
respective officers, directors, employees, stockholders, agents and
representatives (each, an “Indemnified Party”), against any and all losses,
claims, damages, liabilities or expenses (including legal and accounting fees)
(collectively, “Losses”), as incurred (payable promptly upon request), for or on
account of or arising from or in connection with or otherwise with respect to
any Transaction Document, the financing, ownership, funding or maintenance of
the Notes, including any breach

17

--------------------------------------------------------------------------------

 

of any representation or warranty of the Issuer set forth in any Transaction
Document or in any certificate delivered pursuant hereto or thereto; provided,
however, that the Issuer shall not be required to indemnify any Indemnified
Party for any Losses (i) that have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct or (ii) arising from any settlement
entered into by an Indemnified Party without the Issuer’s prior consent (not to
be unreasonably withheld or delayed).  This Section 7.01 shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages or
similar expenses arising from any non-Tax claim. 

(b)The Master Servicer shall indemnify and hold harmless each Initial Noteholder
and each Variable Funding Note Noteholder, their respective Affiliates and their
respective officers, directors, employees, stockholders, agents and
representatives, against any and all Losses, as incurred (payable promptly upon
request), for or on account of or arising from or in connection with or
otherwise with respect to any breach of any representation or warranty of the
Master Servicer in any Transaction Document or in any certificate delivered
pursuant hereto or thereto; provided, however, that the Master Servicer shall
not be required to indemnify any Indemnified Party for any Losses (i) that have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct or (ii) arising from any settlement entered into by an Indemnified
Party without the Master Servicer’s prior consent (not to be unreasonably
withheld or delayed).

(c)If any action or proceeding (including any governmental proceeding) is
brought or asserted against any Indemnified Party in respect of which indemnity
may be sought against the Issuer or the Master Servicer, as applicable, the
Indemnified Party shall notify the Issuer or the Master Servicer, as applicable,
of the commencement of such action or proceeding; provided, however, that
failure to notify the Issuer or the Master Servicer, as applicable, will not
relieve the Issuer or the Master Servicer, as applicable, of any liability or
obligation hereunder.  Upon receipt of such notice, the Issuer or the Master
Servicer, as applicable, shall promptly assume the defense of such action or
proceeding, including the employment of counsel satisfactory to the Indemnified
Parties in their reasonable judgment and the payment of all related expenses. If
upon receipt of notice the Master Servicer fails to promptly assume the defense
of such action or proceeding (as determined by the Indemnified Party in its sole
discretion), each Indemnified Party shall have the right to employ separate
counsel in any such action or proceeding and to participate in the defense
thereof, and the Issuer or the Master Servicer, as applicable, shall assume the
fees and expenses of such counsel. Otherwise, each Indemnified Party shall have
the right to employ separate counsel in any such action or proceeding and to
participate in (but not control) the defense thereof, and the Issuer or the
Master Servicer, as applicable, shall assume the fees and expenses of such
counsel; provided, that the Issuer or Master Servicer, as applicable, shall only
assume the fees and expenses of such counsel if a conflict exists with the
counsel employed by the Issuer or the Master Servicer, as applicable, and the
Issuer or the Master Servicer, as applicable, approves such counsel.

Section 7.02Costs and Expenses

.  The Issuer agrees to pay on demand to each Initial Noteholder and each
Variable Funding Note Noteholder, as applicable, all reasonable and documented
costs and expenses in connection with the preparation, execution, delivery and
administration (including any amendments, waivers or consents) of this Agreement
and the other documents to be delivered hereunder or in connection herewith,
including (i) the reasonable and

18

--------------------------------------------------------------------------------

 

documented fees and out-of-pocket expenses of counsel for such Noteholder with
respect thereto and with respect to advising such Noteholder as to its
respective rights and remedies under this Agreement and the other documents
delivered hereunder or in connection herewith, (ii) documented costs and
expenses incurred in connection with the purchase by such Noteholder of a Note
hereunder, (iii) all other documented fees, costs and expenses incurred by or in
connection with the issuance of a Note, and (iv) all reasonable and documented
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement, and the other documents
delivered hereunder or in connection herewith.

Article VIII
MISCELLANEOUS

Section 8.01Notices, Etc.

  All requests, demands, directions consents, waivers, notices, authorizations
and communications to any party provided for hereunder shall be in writing
(including telecopy or electronic transmission) and addressed to such party at
the address specified in Part III of Appendix A to the Indenture.  All such
notices and other communications shall, when mailed, be effective when
transmitted (receipt confirmed).  Any party hereto may change the address or
telecopier number to which notices to it are to be sent by notice given to the
other parties hereto.

Section 8.02No Waiver; Remedies

.  No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.03Binding Effect; Assignability

.

(a)This Agreement shall be binding upon, and inure to the benefit of, the
Initial Noteholders, each Variable Funding Note Noteholder, the Issuer, the
Master Servicer and their respective successors and permitted assigns.

(b)Neither the Issuer nor the Master Servicer shall assign any of its respective
rights and obligations hereunder or any interest herein without the prior
consent of the Initial Noteholders and each Variable Funding Note
Noteholder.  In connection with any such assignment the assignee shall expressly
agree to assume all the obligations of the Issuer or the Master Servicer, as
applicable, hereunder and no such assignment made without the prior consent of
each such Noteholder shall relieve the Issuer or the Master Servicer, as
applicable, of any of its obligations hereunder, and no assignment permitted
hereunder shall relieve the Issuer or the Master Servicer, as applicable, from
any obligations arising hereunder prior to such assignment (including
obligations with respect to breaches of representations and warranties made
herein).

(c)Each Initial Noteholder and each Variable Funding Note Noteholders may, at
any time, sell, assign, grant undivided participation interests in all or part
of the obligations due to it under this Agreement and in respect of its interest
in a Note, or otherwise transfer all or

19

--------------------------------------------------------------------------------

 

part of the obligations due to it under this Agreement and in respect of its
interest in a Note without the consent of the Issuer or any of its Affiliates;
provided, however, that any such sale, assignment or grant of a participation
interest shall be effected in compliance with Section 4.04 of the
Indenture.  Each Noteholder that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Issuer, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Notes or
other obligations under the Transaction Documents (the “Participant Register”);
provided that no Noteholder shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant's interest in any commitments,
loans, letters of credit or its other obligations under any Transaction
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Noteholder shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  This
Section 8.03(c) shall be construed so that the Notes are at all times maintained
in “registered form” within the meanings of Code Sections 163(f), 871(h)(2), and
881(c)(2) and any related regulations (and any successor provisions). 

(d)This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Funding Period Termination Date; provided, however, that the
rights and remedies with respect to any breach of any representation, warranty
or covenant made by the Issuer or Master Servicer pursuant to Article IV and
Article V, as applicable, shall be continuing and shall survive any termination
of this Agreement.

(e)Each Holder hereby acknowledges that it is subject to and bound by the
provisions of Section 3.04 and 11.12 of the Servicing Agreement in accordance
with the terms thereof, which shall remain in full force and effect until
terminated pursuant to Section 11.07 thereof.

Section 8.04[RESERVED].

Section 8.05Governing Law.

(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
THEREOF.

(b)Each party hereto hereby consents and agrees that the state or federal courts
located in the Borough of Manhattan in New York City shall have exclusive
jurisdiction to hear and determine any claims or disputes between them
pertaining to this Agreement or to any matter arising out of or relating to this
Agreement; provided, that each party hereto acknowledges that any appeals from
those courts may have to be heard by a court located outside

20

--------------------------------------------------------------------------------

 

of the Borough of Manhattan in New York City. Each party hereto submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and each party hereto hereby waives any objection that such party
may have based upon lack of personal jurisdiction, improper venue or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Each party hereto hereby waives
personal service of the summons, complaint and other process issued in any such
action or suit and agrees that service of such summons, complaint, and other
process may be made by registered or certified mail addressed to such party at
its address, and that service so made shall be deemed completed upon the earlier
of such party’s actual receipt thereof or three (3) days after deposit in the
United States mail, proper postage prepaid.  Nothing in this Section 8.05 shall
affect the right of any party hereto to serve legal process in any other manner
permitted by law. 

(c)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  Therefore, to achieve the best combination
of the benefits of the judicial system and of arbitration, the parties hereto
waive all rights to trial by jury in any action, suit, or proceeding brought to
resolve any dispute, whether sounding in contract, tort or otherwise, arising
out of, or connection with, related to, or incidental to the relationship
established among them in connection with this Agreement or the transactions
contemplated hereby.

Section 8.06No Proceedings

.

(a)Each of the Issuer and the Master Servicer hereby severally agrees that it
will not, acquiesce, petition or otherwise invoke or cause any Initial
Noteholder or any Variable Funding Note Noteholder to invoke the process of any
Governmental Authority for the purpose of commencing or sustaining a case
against such Noteholder under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of such Noteholder or any substantial
part of its property or ordering the winding-up or liquidation of the affairs of
such Noteholder.

(b)The provisions of this Section 8.06 shall survive the termination of this
Agreement.

Section 8.07Execution in Counterparts

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

Section 8.08No Recourse

.

(a)No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of any Initial
Noteholder or any Variable Funding Note Noteholder as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any incorporator,
affiliate, stockholder, officer, employee or director of any

21

--------------------------------------------------------------------------------

 

such Noteholder, as such, by the enforcement of any assessment or by any legal
or equitable proceeding, by virtue of any statute or otherwise (except to the
extent that recourse against any such Person arises from the gross negligence or
willful misconduct of such Person); it being expressly agreed and understood,
that the agreements of each such Noteholder contained in this Agreement and all
of the other agreements, instruments and documents entered into by it pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such Noteholder, and that no personal liability whatsoever shall
attach to or be incurred by any incorporator, stockholder, affiliate, officer,
employee or director of such Noteholder, as such, or any of them, under or by
reason of any of the obligations, covenants or agreements of such Noteholder
contained in this Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of each incorporator, stockholder, affiliate, officer, employee or
director of such Noteholder, or any of them, for breaches by such Noteholder of
any such obligations, covenants or agreements, which liability may arise either
at common law or at equity, or by statute or constitution, or otherwise, is
hereby expressly waived except to the extent that such personal liability of any
such Person arises from the gross negligence or willful misconduct of such
Person. 

(b)The provisions of this Section 8.08 shall survive the termination of this
Agreement

Section 8.09[RESERVED].  

Section 8.10Administrative Agent’s Reliance

.    Neither the Administrative Agent, nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them as Administrative Agent under or in connection with this Agreement
or any related agreement, instrument or document except for its or their own
gross negligence or willful misconduct.  Without limiting the foregoing, the
Administrative Agent:  (a) may consult with legal counsel (including counsel for
the Issuer, the Master Servicer or the Indenture Trustee), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any other Noteholder and shall not be responsible to any other
Noteholder for any statements, warranties or representations made in or in
connection with this Agreement or in connection with any related agreement,
instrument or document; (c) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any related agreement, instrument or document on the part
of the Issuer or the Indenture Trustee or to inspect the property (including the
books and records) of the Issuer or the Indenture Trustee; (d) shall not be
responsible to any other Noteholder for the due execution, legality, validity,
enforceability, genuineness or sufficiency of value of this Agreement or any
related agreement, instrument or document; (e) shall not be deemed to be acting
as any other Noteholder’s trustee or otherwise in a fiduciary capacity hereunder
or in connection with any related agreement, instrument or document; and
(f) shall incur no liability under or in respect of this Agreement or any
related agreement, instrument or document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument (which may be by
telex, facsimile or in a PDF file) believed by it to be genuine and signed or
sent by the proper party or parties.

22

--------------------------------------------------------------------------------

 

Section 8.11Joinder of Variable Funding Note Noteholders 

.  A Person may become a Variable Funding Note Noteholder under this Agreement
by purchasing an ownership interest in an outstanding Variable Funding Note and
by executing a Joinder Agreement, in the form attached hereto as Exhibit B,
among such Person, the Issuer, the Master Servicer and then existing Variable
Funding Note Noteholders.  Such Person shall thereupon have all of the rights
and obligations of a “Variable Funding Note Noteholder” hereunder.  A Person who
holds only a participation interest in a Variable Funding Note shall not be
considered a Variable Funding Note Noteholder hereunder based on such interests.

 

Section 1.01

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

ENOVA LENDING SERVICES, LLC,

as the Master Servicer

 

By:/s/ David A. Fisher

       Name:   David A. Fisher

       Title:     President

EFR 2016-1, LLC, as Issuer

 

 

By:/s/ David A. Fisher

       Name:   David A. Fisher

       Title:     President

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

JEFFERIES FUNDING LLC,
as Administrative Agent, as an Initial Term Note Noteholder and as a Variable
Funding Note Noteholder

 

 

By:/s/ Brian McGrath

       Name:   Brian McGrath

       Title:     EVP

INITIAL TERM NOTE

PURCHASE PRICE:$***

 

FUNDING COMMITMENT:  $***

 

 

 

 



[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

***,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

 

 

By: ***

       Name:   ***

       Title:     ***

INITIAL TERM NOTE

PURCHASE PRICE:$***

 

FUNDING COMMITMENT: $***

 

 

 

 



[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 



***,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

 

 

By: ***

       Name:   ***

       Title:     ***

INITIAL TERM NOTE

PURCHASE PRICE:$***

 

FUNDING COMMITMENT: $***

 

 

 

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] FUNDING REQUEST

Reference is made to the Note Purchase Agreement, dated as of January 15, 2016
(as it may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Note Purchase Agreement”), by and among
Enova Lending Services, LLC, as Master Servicer, EFR 2016-1, LLC, as Issuer,
Jefferies Funding LLC, as Administrative Agent, as an Initial Term Note
Noteholder and as a Variable Funding Note Noteholder, ***, as an Initial Term
Note Noteholder and as a Variable Funding Note Noteholder, ***, as an Initial
Term Note Noteholder and as a Variable Funding Note Noteholder, and the other
Variable Funding Note Noteholders from time to time party thereto.  Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
Appendix A to the Indenture, dated as of January 15, 2016, by and between the
Issuer and Bankers Trust, as Indenture Trustee.

Pursuant to Section 2.04 of the Note Purchase Agreement, the Issuer desires that
the Variable Funding Note Noteholders make the following Requested Advance to
the Issuer in accordance with the applicable terms and conditions of the Note
Purchase Agreement and the Indenture by 3:00 p.m. New York City time on mm/dd/yy
(the “Advance Date”):

1.

Requested Advance

$[___,___,___]

2.

Borrowing base availability

$[___,___,___]

3.

Account Number

$[___,___,___]

4.

 

Routing Number

[___________]

 

The following table sets forth the computation of borrowing base availability
referenced in line 2 above:

(A)  Outstanding Principal Balance of Variable Funding Notes (prior to Requested
Advance)

$[___,___,___]

(B) Variable Funding Note Borrowing Base (including Receivables to be
transferred on Advance Date)

$[___,___,___]

(C) = (B) - (A) = Borrowing base availability

$[___,___,___]

 

Pursuant to Section 2.04(d) of the Note Purchase Agreement, the following table
sets forth the Ratable Portion and the Advance for each Variable Funding Note
Noteholder:

Note Number

Variable Funding Note Noteholder

Ratable Portion

Advance

 

Jefferies

[__._]%

$[___,___,___]

 

***

[__._]%

$[___,___,___]

 

***

[__._]%

$[___,___,___]

 

 

 

 

--------------------------------------------------------------------------------

 

 

The Master Servicer and Issuer each hereby certify that:

(i)as of the date set forth in the Borrowing Base Certificate, the Variable
Funding Note A Borrowing Base is equal to $[___________], the Variable Funding
Note B Borrowing Base is equal to $[__________] and the Investment Pool Advance
Amount is equal to $[__________];

(ii)after the Requested Advance has been funded by the Variable Funding Note
Noteholders on the Advance Date, the aggregate Outstanding Principal Amount of
the Variable Funding Notes as of such Advance Date will not exceed the Maximum
Advance Amount then in effect;

(iii)as of the date hereof (prior to the funding of the Requested Advance): (A)
the Outstanding Principal Amount of the Variable Funding Notes is equal to
$[_____] and (B) the Outstanding Principal Amount of all Term Notes is equal to
$[______];

(iv)after making the Advances requested on the Advance Date, the sum of the
Variable Funding Note Stated Principal Amount and the Outstanding Principal
Amount of all Outstanding Term Notes will not exceed the Maximum Principal
Amount;

(v)as of the Advance Date, each Transaction Document is in full force and effect
and no provision thereof has been amended, restated, supplemented, modified or
waived except in accordance with the related Transaction Document;

(vi)as of the Advance Date, the representations and warranties made by each of
the parties contained in each of the Transaction Documents are true and correct
in all material respects on and as of such Advance Date to the same extent as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date;

(vii)as of the Advance Date, after giving effect to the Requested Advance funded
on such Advance Date, no Event of Default will have occurred or will be
continuing or with the giving of notice or lapse of time would result from the
consummation of the Requested Advance contemplated hereby;

(viii)as of the date hereof and in accordance with the terms of the Servicing
Agreement, the Issuer has delivered, or caused the Master Servicer to deliver,
to the Verification Agent, imaged copies of the Verifiable Collateral Documents;

(ix)as of the Advance Date, a Closing Date Material Adverse Change with respect
to the Enova Entities shall not have occurred; and

 

--------------------------------------------------------------------------------

 

(x)as of the Advance Date, each Receivable reflected on the related Borrowing
Base Certificate is an Eligible Receivable; 

 

Date:[mm/dd/yy]

 

 

EFR 2016-1, LLC

 

 

By:  

 

Name:

 

Title:

 

 

ENOVA LENDING SERVICES, LLC,

as the Master Servicer

 

By:

       Name:   David A. Fisher

       Title:     President

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of __________, 20__ (this “Joinder Agreement”), by
and among [Joining Variable Funding Note Noteholder], as a Variable Funding Note
Noteholder (the “Joining Noteholder”), EFR 2016-1, LLC, as Issuer, Jefferies
Funding LLC (“Jefferies”), as the Administrative Agent and [_________
(“[Short-Form Name]”), as the Selling Noteholder (as defined below)].

PRELIMINARY STATEMENTS

WHEREAS, this Joinder Agreement is being executed and delivered pursuant to the
Note Purchase Agreement, dated as of January 15, 2016 (as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Agreement”), by and among the Master Servicer, the Issuer,
the Administrative Agent, the Initial Noteholders and the other Variable Funding
Note Noteholders party thereto from time to time;

WHEREAS, pursuant to the Agreement, one or more persons may become a Variable
Funding Note Noteholder with all the rights and obligations of a Variable
Funding Note Noteholder;

WHEREAS, pursuant to the Agreement and a separate assignment and assumption
agreement between [Short-Form Name] and Joining Noteholder, [Short-Form Name]
wishes to transfer and assign to Joining Noteholder a portion of its rights and
obligations as a Variable Funding Note Noteholder and to reduce the Funding
Commitment of [Short-Form Name] (in such capacity, the “Selling Noteholder”);
and

WHEREAS, the Joining Noteholder wishes to enter into this Joinder Agreement to
acquire the rights and undertake the obligations assigned to it by the Selling
Noteholder and to become a “Variable Funding Note Noteholder” pursuant to the
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto agree as follows:

(a)Defined Terms.  Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Appendix to the Indenture (as
defined by reference in the Agreement).

(b)Joining Noteholder.  The Joining Noteholder is hereby added as a “Variable
Funding Note Noteholder” with all the rights and obligations of each other
Variable Funding Note Noteholder under the Agreement and agrees to be bound by
the terms thereof.  As of the date hereof, the Joining Noteholder hereby makes,
as to itself, each of the representations and warranties set forth in Article VI
of the Agreement.

 

--------------------------------------------------------------------------------

 

(c)Confirmation.  The parties to the Agreement hereby confirm that the Agreement
remains in full force and effect and hereby ratifies the acceptance of the
Joining Noteholder as “Variable Funding Note Noteholder” as of the date hereof. 

(d)Commitment.  The Joining Noteholder and each other Variable Funding Note
Noteholder, hereby confirms its obligation to fund its ratable share of Advances
on each Advance Date, up to but not exceeding the amount set forth under such
Noteholder’s signature hereto.

(e)Principal Amount of Variable Funding Note.  The initial Outstanding Principal
Amount of the Joining Noteholder’s Variable Funding Note is $_________.

(f)Governing Law.  THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

(g)Counterparts.  This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original, and all of
which taken together shall constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed by their respective officers as of the day and year first above
written.

EFR 2016-1, LLC, as Issuer

 

By:  

         Name:  David A. Fisher

         Title:    President

 

 

[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------

 

 

JEFFERIES FUNDING LLC, as Administrative Agent

 

By:  ________________________

         Name:

         Title:

 

 

 

[________], as the Selling Noteholder

 

By:  _________________________

         Name:  

         Title:    

 

 

NEW FUNDING COMMITMENT: $[__]

 

 

 

[JOINING VARIABLE FUNDING NOTE NOTEHOLDER],

as the Joining Noteholder

 

 

 

By:  ____________________________

Name:  

Title:  

 

FUNDING COMMITMENT: $[__]

 

 

 

 

 

 

 

[Signature Page to Joinder Agreement]